Citation Nr: 0210471	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1999, for the grant of an apportionment to the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	The American Legion

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to May 
1967.  The appellant is his estranged spouse.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2000 special apportionment decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that granted the appellant an 
apportioned share of the veteran's VA compensation benefits.  
The appellant perfected an appeal regarding the effective 
date assigned for her award, and a hearing was held at the RO 
in September 2000.  This is a contested claim.  


FINDINGS OF FACT

1.  The veteran is in receipt of service-connected VA 
compensation benefits.

2.  A claim for an apportionment of the veteran's service-
connected disability benefits was received from the veteran's 
estranged spouse on October 20, 1999.

3.  An apportionment of the veteran's service-connected 
disability benefits was granted to the veteran's estranged 
spouse, effective from November 1, 1999.


CONCLUSION OF LAW

There is no legal basis for entitlement to an effective date 
earlier than November 1, 1999, for the grant of an 
apportionment of the veteran's compensation to the appellant.  
38 U.S.C.A. § 5110(a) (West 1991 & 2001); 38 C.F.R. 
§ 3.400(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the appellant is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  As will be discussed 
below, earlier effective date claims, such as the one before 
the Board in the decision below, generally involve a 
determination as to when a claim was received.  The relevant 
evidence to review is already of record, and the appellant 
does not claim otherwise.  In any event, through the issuance 
of the May 2000 statement of the case and October 2000 
supplemental statement of the case, the appellant and her 
representative had been put on notice as to the evidence 
generally necessary to substantiate such claims.

The veteran has been in receipt of VA compensation benefits 
since 1979, and has been determined to be totally disabled 
for VA purposes due to service-connected disability since 
June 1998.  On October 20, 1999, the RO received from the 
veteran's spouse (the appellant) a claim for an apportioned 
share of the veteran's compensation benefits.  

In the currently appealed April 2000 special apportionment 
decision, the appellant was granted an apportioned share of 
the veteran's disability benefits.  An April 2000 
notification letter informed her that her award was effective 
from November 1, 1999.

Controlling law provides in pertinent part that, unless 
specifically provided otherwise, the effective date of an 
award based upon an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
benefits shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  Specifically as to 
apportionment claims, when associated with an original claim, 
the effective date shall be fixed in accordance with the 
facts found, but on other than original apportionment claims, 
the effective date is from the first day of the month 
following the month in which a claim was received for 
apportionment of a veteran's award.  38 C.F.R. § 3.400(e) 
(2001).

As noted above, the veteran had been in receipt of VA 
disability compensation for over twenty years when in October 
1999, a claim for an apportionment of the his benefits was 
received from the appellant.  The appellant was awarded an 
apportionment of the veteran's disability benefits effective 
from November 1, 1999, the first day of the month following 
the month in which the claim was received.  The assignment of 
this effective date is consistent with the regulation 
governing the effective date of an apportionment award.  
38 C.F.R. § 3.400(e) (2001).  See Costa v. West, 11 Vet. App. 
102 (1998).

The appellant contends (see the September 2000 RO hearing 
transcript) that she did not file a claim for an 
apportionment of the veteran's VA disability compensation 
until October 1999 because until that time she was unaware 
that the veteran was in receipt of additional compensation on 
her behalf, and that she was also unaware that she could 
receive an apportionment of the veteran's benefits.  She also 
notes that unbeknownst to her, the veteran received a lump 
sum payment from VA (the Board notes that in 1997, the 
veteran's service-connected cervical spine disability was 
increased effective in 1990).  The Board has no reason to 
doubt the appellant's assertions.

However, the effective date in this case is governed by the 
date of receipt of the claim for the apportionment, not the 
date she separated from the veteran.  As noted above, the 
date of the receipt of the claim is October 20, 1999.  
Accordingly, there is no legal basis for entitlement to an 
effective date earlier than November 1, 1999, for the award 
of an apportionment of the veteran's benefits to his 
estranged spouse.  Under these facts, there is no basis in 
the law and regulations for providing the benefit the 
appellant seeks.  Since there is a lack of entitlement under 
the law, the application of the law to the facts is 
dispositive, and the claim must be denied. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than November 1, 
1999, for the grant of an apportionment to the veteran's 
spouse is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

